DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1-7, 15, 16, directed to catheters with detectors for labeled tissue, classified in A61B5/287; and
II.	Claims 8-14, directed to methods of treatment of tissue, classified in A61M25/0108.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used to practice another materially different process such as without delivering a labelled compound.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

This application also contains claims directed to the following patentably distinct species.
	Type of probes
	A.	second probe is positioned within a steerable tube adjacent to a first probe, Claim 7(a)
	B.	second probe positioned adjacent to a first probe without a steerable tube, Claim 7(b)

	Type of treatment modality
	X.	delivery of cells, genes, polymers, inhibitory microRNAs, DNA, plasmids, chemicals, enzymes, growth factors, medicinal compounds or combinations thereof, Claim 9
	Y.	ablation, Claim 10

Claim 11 is generic to the following disclosed patentably distinct species of the configuration of the needle and scintillator catheter:

	F.	Figs. 1A-2B, angled needle tip, side port
	G.	Figs. 3A,3B, dog-leg needle tip, end port
	H.	Figs. 4A-9B: straight needle top, end port
		i.	Figs. 4A, 4B, only gamma or x-ray detector at distal end of catheter
		ii.	Figs. 5A, 5B, gamma or x-ray detector, plus fiber optic position sensor
		iii.	Figs. 6A, 6B, gamma or x-ray detector, plus CCD camera
		iv.	Figs. 7A, 7B, gamma or x-ray detector, plus heart signal electrode and laser
		v.	Figs. 8A, 8B, gamma or x-ray detector, plus heart electrode;
		vi.	Figs. 9A, 9B, two detectors, position sensor, laser, heart activity electrode, and ablation devices, plus radiopaque markers
		vii.	Figs. 17A-18B, including optical, infra-red, or UV detectors

Claim 11 is generic to the following disclosed patentably distinct species of the configuration of the shape of the beta camera and electrode carrier:

	L.	Fig. 12B, 14, 15, single open arc
	M.	Fig. 19, closed loop

The species are independent or distinct because the claims to the different species recite the mutually exclusive characteristics of such species, that is, position of the second probe, type of treatment modality, configuration of the needle and catheter tip, functional elements within the catheter, and configuration of the beta camera and electrode carrier. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species from each of the Type of Probes, the Type of Treatment Modality, the configuration of the needle and scintillator catheter (if Applicant elects species H, Applicant is further required to elect a single sub-species from among i – vii), and the shape of the beta camera and electrode carrier, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic to all of the identified species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification; the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter; and the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

For example, a complete identification of the elected invention and species would be I,A,Y,H(iii),M.

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

	Because of the complexity of this multi-tiered requirement to elect, a telephone call was not made to Applicant’s representative.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J. CERMAK whose telephone number is (571)272-0135. The examiner can normally be reached M-F 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R. Price can be reached on 571.270.5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADAM J. CERMAK/
Assistant Patent Examiner
Art Unit 3783



/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        08/25/2022